EXHIBIT 10.4






FIRST AMENDMENT TO




AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT



OF






THERMO NO. 1 BE-01, LLC




     THIS FIRST AMENDMENT (this “Amendment”) to the Amended and Restated Limited
Liability Company Agreement dated as of August 31, 2008 (the “Agreement”) of
THERMO NO. 1 BE-01, LLC, a Delaware limited liability company (the “Company”),
is made and entered on the 4th day of December, 2009, by and among the Company
and each of the Persons executing this Agreement (the “Members”).



W I T N E S S E T H :




     WHEREAS, the Company was formed by virtue of its Certificate of Formation,
filed with the Secretary of State of the State of Delaware on August 29, 2007,
under the name Thermo No. 1 BE-01, LLC, and the Original Operating Agreement of
the Company, dated August 29, 2007;

WHEREAS, IRP was initially the sole Member of the Company;

     WHEREAS, IRP, the Company and MLE entered into the Equity Capital
Contribution Agreement pursuant to which MLE made capital contributions to the
Company in exchange for the Class A Interests, IRP made additional capital
contributions to the Company and the membership interest held by IRP in the
Company was converted into Class B Interests;

     WHEREAS, IRP and MLE entered into the Agreement pursuant to which MLE was
admitted as a Member of the Company, the Class A and B Interests were issued and
certain other rights and obligations were provided for;

     WHEREAS, MLE assigned 100 percent of its Class A Interests to MLP under the
Assignment and Assumption Agreement by and between MLE and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“MLP”) dated as of October 2, 2008, and MLP
made a capital contribution to the Company on October 17, 2008 under an
amendment letter in satisfaction of the obligation to make the Second Funding
Capital Contribution under the Equity Capital Contribution Agreement;

     WHEREAS, the Company is developing the Project, and, in connection
therewith, is party to the EPC Agreement;

     WHEREAS, in addition to Capital Contributions made by IRP under the Equity
Capital Contribution Agreement and the terms of the Agreement, IRP, through one
or more

--------------------------------------------------------------------------------

Affiliates, has advanced funds necessary to cover certain cost overruns relating
to the Project (the “Cost Overrun Advances”); and

     WHEREAS, IRP desires to contribute to the capital of the Company the Cost
Overrun Advances and the Members desire to amend the Agreement to reflect such
contribution as an additional Capital Contribution by IRP in respect of its
Class B Interests and to make other changes to the Agreement;

     NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

     Section 1. Defined Terms. Any capitalized term used in this Amendment but
not otherwise defined in this Amendment shall have the meaning ascribed to such
term in the Agreement.

     Section 2. Cost Overrun Advances. It is hereby acknowledged and agreed that
the Cost Overrun Advances consist of the items and amounts described in Schedule
1 to this Amendment, that IRP has caused the Cost Overrun Advances to be paid
for the benefit of the Project and the Company and that the Cost Overrun
Advances are deemed additional Capital Contributions made by IRP in respect of
its Class B Interests.

     Section 3. Tax Election. It is hereby acknowledged and agreed that,
effective as of the date of the Agreement, Section 7.8(b)(v) of the Agreement
shall be deleted in its entirety and replaced with the following:

“(v) to capitalize all intangible drilling and development costs (and each
Member hereby covenants and agrees to amortize its share of any qualified
expenditure under Section 59(e) of the Code),”

Section 4. Confirmation. Except as specifically modified by this

Amendment, the terms and provisions of the Agreement are hereby ratified and
confirmed and remain in full force and effect.

     Section 5. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware, excluding any conflicts of
law rule or principle that might refer the governance or construction of this
Amendment to the law of another jurisdiction.

     Section 6. Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably required or useful to carry out the intent and purpose of this
Amendment and as are not inconsistent with the terms hereof.

     Section 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together will
constitute one

-2-

--------------------------------------------------------------------------------

instrument, binding upon all parties hereto, notwithstanding that all of such
parties may not have executed the same counterpart.

     Section 8. Jurisdiction. The parties hereto agree to submit to the
exclusive jurisdiction of the Supreme Court of the State of New York and the
Federal District Court located in New York, New York, and any court of appeal
from either thereof, in connection with any action or other proceeding relating
to this Amendment, the Agreement or the transactions contemplated by the Equity
Capital Contribution Agreement or any other Operative Document. Each party
irrevocably waives and agrees not to make, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the jurisdiction of any
such court or to the laying of venue of any such action or proceeding brought in
any such court and any claim that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.

     Section 9. Joint Efforts. To the full extent permitted by Applicable Laws,
neither this Amendment nor any ambiguity or uncertainty in this Amendment will
be construed against any of the parties hereto, whether under any rule of
construction or otherwise. On the contrary, this Amendment has been prepared by
the joint efforts of the respective attorneys for, and has been reviewed by,
each of the parties hereto.



[Signatures on Next Page]




-3-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each party has caused this First Amendment to the
Amended and Restated Limited Liability Company Agreement to be signed on its
behalf as of the date first written above.

INTERMOUNTAIN RENEWABLE POWER, LLC, a Delaware limited liability company



By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED a Delaware corporation



By: /s/ Faiz Ahmad
Name: Faiz Ahmad
Title: Director

THERMO NO. 1 BE-01, LLC,
a Delaware limited liability company




By:    Intermountain Renewable Power, LLC,      a Delaware limited liability
company  Its:    Managing Member        By: /s/ Richard D. Clayton      Name:
Richard D. Clayton      Title: Member 


--------------------------------------------------------------------------------



Schedule 1






EXECUTION VERSION






Cost Overrun Advances




--------------------------------------------------------------------------------